Citation Nr: 0800757	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-07 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of February 2003 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
No. Little Rock, Arkansas, which in part denied service 
connection for hypertension.

In November 2006 the Board disposed of other matters on 
appeal and remanded the hypertension issue to the RO for 
further development.  Such has been completed and this matter 
is returned to the Board for further consideration.


FINDINGS OF FACT

1.  Service connection is currently in effect for diabetes 
mellitus, Type II.

2.  Competent medical evidence of record does not establish 
the existence of a hypertension that is related to service or 
to a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in or aggravated by 
active service and was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the present case, the veteran's claim on appeal was 
received in August 2002 and the RO adjudicated this claim in 
February 2003.  The veteran received a VA letter addressing 
his service connection claim in May 2003.  He received 
additional letters in August 2003, March 2005, March 2006 and 
July 2007.  These letters provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to service connection, which included notice of the 
requirements to prevail on these types of claims, of his and 
VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  The 
duty to assist letter notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes the most recent VA examination of February 2007 
which included examination of the veteran and review of the 
claims file.     

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  He 
was advised of this in letters dated in March 2006 and July 
2007.  

II.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such a hypertension, is 
manifest to a compensable degree within a year of discharge, 
there is a rebuttable presumption of service origin, absent 
affirmative evidence to the contrary, even if there is no 
evidence thereof during service.  38 U.S.C.A. §§ 1101, 1112, 
1113 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, a disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected. 38 C.F.R. § 3.310. Furthermore, the Court 
has held that the term "disability" as used in 38 U.S.C.A. §§ 
1110, 1131 should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service- connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Service medical records revealed a normal cardiovascular 
system on entrance examination of November 1967 with a blood 
pressure reading of 130/80.  There was no evidence of 
hypertension or any cardiovascular problems in the service 
medical records.  His February 1970 separation examination 
revealed a normal cardiovascular system with a blood pressure 
reading of 132/80.  There was no evidence of hypertension 
within a year after discharge.  The report of a September 
1971 VA general medical examination revealed no clinical 
evidence of cardiovascular disease with his blood pressure 
within normal limits.  

Private treatment records reflect that diabetes mellitus was 
diagnosed in 1994 with a March 1994 reflecting treatment for 
the same, and no problems with chest pain or heart disease 
reported and a blood pressure of 112/85 reported.  In 
December 1999 he was noted to be a patient who did not like 
to come to doctors and had diabetes mellitus and watched his 
blood sugars very closely.  His blood pressure generally 
stayed between 100-120.  His blood pressure was well 
controlled and he had no episodes of chest pain, palpations 
or other problems.  On examination his heart had regular rate 
and rhythm with no murmurs, rubs or gallops.  He was assessed 
with diabetes mellitus, with no mention of hypertension in 
the diagnoses.  A December 2000, 1 year follow-up noted the 
veteran to be noncompliant for treatment of diabetes as he 
was told to come back in 6 months but waited 1 year.  He had 
treated the diabetes with medication in the past but now 
wanted to control it with diet and exercise.  His blood sugar 
had been 140-160 which the doctor felt was not adequate 
control.  His blood pressure was initially elevated at 152/90 
however following adjustments, his blood pressure later was 
dropped to 142/78 which should be adequate control, although 
he needed to monitor his blood pressure.  On physical 
examination his blood pressure was 152/90/.  He was diagnosed 
with type 2 diabetes mellitus and mild hypertension.  An 
April 2001 follow-up revealed the veteran's blood pressure to 
be elevated on this visit which was unusual for him.  On 
rechecking the blood pressure it was still elevated.  
Physical examination yielded a blood pressure reading of 
176/92.  It was discussed with the veteran the importance of 
blood pressure control in a diabetic.  The impression 
continued to be Type 2 diabetes mellitus and mild 
hypertension.  In December 2001 his blood pressure was 
slightly elevated and he was started on Univasc to help with 
his blood pressure and also to protect the other problems 
related to diabetes.  He continued to be diagnosed with 
diabetes mellitus and hypertension.  Follow-up records for 
diabetes and hypertension dated in January 2002 and May 2002 
noted him to be on medications for diabetes and for high 
blood pressure.  He tolerated these medications remarkably 
well and his blood pressure and blood sugars were well 
controlled by the medications.  The impression continued to 
be hypertension and Type 2 diabetes.  Private blood pressure 
readings revealed readings of 140/82 in January 2002, 126/80 
in May 2002 and 130/78 in August 2002.

A December 2002 VA hypertension examination was done without 
a claims file review, but reported a history of the veteran 
having been diagnosed with Type 2 diabetes mellitus for which 
he was on medication.  He had hypertension for about 9 months 
and was on daily medication for that.  There was no history 
of heart disease or kidney disorder.  Physical examination 
revealed blood pressure readings of 130/82, 126/80 and 
124/80.  There was no clinical evidence of cardiomegaly.  
Rhythm was regular with no murmur, thrill or friction rub.  
The final diagnosis was essential hypertension.  The examiner 
remarked that as the veteran's hypertension was essential, it 
was not related to his type 2 diabetes mellitus.  Lab studies 
were not needed.  

A March 2003 letter from the veteran's private doctor stated 
that the veteran was this doctor's patient since 1994.  He 
was diagnosed with diabetes mellitus prior to this doctor 
assuming care and it has been under excellent control.  He 
was also noted to be hypertensive and on Univasc since 
December 2001.  His blood pressure has been in good control 
on that medication but when he was off it, the blood pressure 
was elevated.  

VA treatment records from 2003 do not address the veteran's 
hypertension directly but in July 2003 do note genitourinary 
complaints said to be related to his blood pressure 
medication.  VA records from 2004 through 2005 repeatedly 
show hypertension shown in the problem lists, but generally 
address other medical complaints and do not address the 
hypertension in depth.  

VA examinations from October 2003 and March 2005 address 
other medical problems and provide no relevant evidence 
regarding the etiology of the veteran's hypertension.  

The report of a February 2007 VA examination included a 
claims file review along with review of the computer records.  
The veteran was found to be diabetic in 1994 and was noted to 
be service connected for this.  About a year later he was 
found to have essential hypertension which was controlled 
with medication.  He checked his blood pressure at home and 
other places and it generally ran about 120/70.  He was very 
active and ran and worked out with weights.  He was well 
developed and muscular.  A review of records revealed no 
protein or micro albumin in his urine.  His BUN and 
creatinine were 22 and 1.5 respectively.  His most recent 
glycosylated hemoglobin was measured at 7.2 reflecting fair 
diabetes control.  He was on glipizide and Avandia.  Physical 
examination revealed a blood pressure of 142/65, 134/64, and 
140/70.  He was 6 foot 2 inches and weighed 232 pounds with 
weight stable over the past year.  On eye examination there 
were no diabetic changes or eye changes that could be likely 
secondary to hypertensive problems.  He had regular cardiac 
rhythm with no murmur or gallop.  His chest was clear with 
normal breath sounds.  His abdomen was soft and flat without 
enlarged viscera or tenderness.  There was no peripheral 
edema.  He denied any diagnosis of cardiac disease or any 
symptoms of chest pain or excessive dyspnea.  The impression 
was essential hypertension and type 2 diabetes mellitus.  

Regarding the etiology of the veteran's hypertension, the 
examiner remarked that hypertension associated with diabetes 
mellitus is due to renal damage from diabetes.  The veteran's 
BUN and creatinine were of upper normal levels and the lack 
of proteniurea made it unlikely that he had any significant 
diabetic neuropathy.  Also his blood pressure had been well 
controlled.  In view of that the examiner opined that there 
is no likelihood that his hypertension was caused or 
aggravated by diabetes even though the diabetes was diagnosed 
a year or so before the hypertension.  

Based on a review of the above evidence, the Board finds that 
the preponderance of the evidence is against service 
connection for hypertension to include as secondary to his 
diabetes mellitus.  The evidence fails to show that his 
hypertension was caused or aggravated by his diabetes, to the 
contrary, the above cited report of the VA examination from 
February 2007 gives an opinion that there was no likelihood 
of the hypertension being caused or aggravated by his 
diabetes.  Likewise the evidence fails to show that his 
hypertension was manifest in service or within a year of his 
discharge from service, so service connection on a direct or 
presumptive basis is not warranted.  None of the VA or 
private medical records clearly address the etiology of this 
hypertension which was said to have begun after he was 
diagnosed with diabetes in 1994, decades after service.  
Again as the evidence fails to show a positive relationship 
between the hypertension and diabetes, there is no basis to 
grant service connection as secondary to diabetes.   

As the preponderance of the evidence is against service 
connection for hypertension, reasonable doubt does not apply 
in this case.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).


ORDER

Service connection for hypertension is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


